Allowability Notice 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/335, 180 filed on June 01, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christian Michel on March 14, 2022.

Please amend the claims filed on June 01, 2021 as follows:
1. (Currently Amended) A host vehicle periphery monitoring device comprising: a plurality of sensors including a rear camera, a rear right-side camera, and a rear left-side camera; a display unit that is provided inside the host vehicle cabin; a memory; and a processor that is coupled to the memory, wherein
 the processor is configured to:
 acquire a rear image that includes a first image of the host vehicle rear side acquired by the rear camera, a second image of the host vehicle rear right-side acquired by the rear right-the host vehicle rear left-side acquired by the rear left-side camera;
 acquire, from the plurality of sensors, relative positions of a target that is present in areas including the host vehicle rear side, the host vehicle rear right-side, and the host vehicle rear left-side relative to the host vehicle; 
determine whether or not the acquired relative positions of the target are mutually the same with each other in the plurality of sensors;
 in a case in which it is determined that the relative positions of the target are mutually the same with each other, display, at the display unit, a single composite image that is created by combining the first image, the second image, and the third image; and 
in a case in which it is determined that the relative positions of the target are not mutually the same with each other, display the first image, the second image, and the third image individually and adjacently to each other at the display unit.
2.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 1, wherein the processor is configured so as to acquire the relative positions of the target from three or more sensors including the rear camera, the rear right-side camera and the rear left-side camera.
3.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 2, wherein the processor is configured so as to provide an enhanced display of a target approaching the host vehicle in an image displayed at the display unit.
4.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 3, wherein the processor is configured such that, in a case in which only a relative position of the target detected by just one sensor among the three or more sensors is not the same with the other relative positions, the processor causes an enhanced display to be provided at the display unit based on the relative positions of the target acquired from the remaining sensors after information from the one sensor has been excluded.
5.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 3, wherein the processor is configured such that, in a case in which the relative positions of the target detected by all of the sensors among the three or more sensors are all mutually different from each other, the processor causes an enhanced display to be provided at the display unit based on a relative position of the target acquired from the sensor having a relative position of the target that is detected as being closest to the host vehicle.
6.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 4, wherein the processor is configured such that, in a case in which only a relative position of the target detected by any one sensor among the rear camera, the rear right-side camera and the rear left-side camera is not the same with the other relative positions, the processor causes warning content to be displayed at the display unit superimposed on the rear image acquired by the one sensor.
7.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 5, wherein the processor is configured such that, in a case in which the relative positions of the target detected by the rear camera, the rear right-side camera and the rear left-side camera are all mutually different from each other, the processor causes warning content to be displayed at 
8.  (Currently Amended)  The host vehicle periphery monitoring device according to claim 1, wherein the host vehicle periphery monitoring device is provided with sensors that include radar units that are provided in corner portions of the host vehicle body rear portion and detect the host vehicle rear-side obstacles, and the processor is configured so as to acquire the relative positions of the target from the sensors that are provided in the corner portions of the host vehicle body rear portion.
9.  (Currently Amended)  A host vehicle periphery monitoring method performed by a processor, in which, in the host vehicle periphery monitoring device comprising: a plurality of sensors including a rear camera, a rear right-side camera, and a rear left-side camera; a display unit that is provided inside  the host  vehicle cabin; a memory; and the processor that is coupled to the memory, the host vehicle periphery monitoring method comprising: 
acquiring a rear image that includes a first image of the host  vehicle rear side acquired by the rear camera, a second image of the host vehicle rear right-side acquired by the rear right-side camera, and a third image of the host vehicle rear left-side acquired by the rear left-side camera;
 acquiring, from the plurality of sensors, relative positions of a target that is present in areas including the host vehicle rear side, the host vehicle rear right-side, and the host vehicle rear left-side relative to the host vehicle;
the same with each other in the plurality of sensors; 
in a case in which it is determined that the relative positions of the target are mutually the same with each other, displaying, at the display unit, a single composite image that is created by combining the first image, the second image, and the third image; and
 in a case in which it is determined that the relative positions of the target are not mutually the same with each other, displaying the first image, the second image, and the third image individually and adjacently to each other at the display unit.
10.  (Currently Amended)  The host vehicle periphery monitoring method according to claim 9, in which the processor acquires the relative positions of the target from three or more sensors including the rear camera, the rear right-side camera and the rear left-side camera.
11.  (Currently Amended)  The host vehicle periphery monitoring method according to claim 10, in which the processor provides an enhanced display of a target approaching the host vehicle in an image displayed at the display unit.
12.  (Currently Amended)  The host vehicle periphery monitoring method according to claim 11, in which, in a case in which only a relative position of the target detected by just one sensor among the three or more sensors is not the same with the other relative positions, the processor causes an enhanced display to be provided at the display unit based on the relative positions of the target acquired from the remaining sensors after information from the one sensor has been excluded.
13.  (Currently Amended)  The host vehicle periphery monitoring method according to claim 11, in which, in a case in which the relative positions of the target detected by all of the sensors among the three or more sensors are all mutually different from each other, the processor causes an enhanced display to be provided at the display unit based on a relative position of the target acquired from the sensor having a relative position of the target that is detected as being closest to the host vehicle.
14.  (Currently Amended)  A non-transitory storage medium storing a program executable by a processor that, in a  host vehicle periphery monitoring device comprising: a plurality of sensors including a rear camera, a rear right-side camera, and a rear left-side camera; a display unit that is provided inside the host vehicle cabin; memory; and the processor that is coupled to the memory, performs the host vehicle periphery monitoring processing including: 
acquiring a rear image that includes a first image of the host vehicle rear side acquired by the rear camera, a second image of the host vehicle rear right-side acquired by the rear right-side camera, and a third image of the host vehicle  rear left-side acquired by the rear left-side camera; 
acquiring, from the plurality of sensors, relative positions of a target that is present in areas including the host vehicle rear side, the host vehicle rear right-side, and the host vehicle rear left-side relative to the host vehicle;
 determining whether or not the acquired relative positions of the target are mutually the same with each other in the plurality of sensors; 
the same  with each other, displaying, at the display unit, a single composite image that is created by combining the first image, the second image, and the third image; and 
in a case in which it is determined that the relative positions of the target are not mutually the same with each other, displaying the first image, the second image, and the third image individually and adjacently to each other at the display unit.
15.  (Currently Amended)  The non-transitory storage medium according to claim 14, the host vehicle periphery monitoring processing including acquiring the relative positions of the target from three or more sensors including the rear camera, the rear right-side camera and the rear left-side camera.
16.  (Currently Amended)  The non-transitory storage medium according to claim 15, the host vehicle periphery monitoring processing including providing an enhanced display of a target approaching the host vehicle in an image displayed at the display unit.
17.  (Currently Amended)  The non-transitory storage medium according to claim 16, wherein, in a case in which only a relative position of the target detected by just one sensor among the three or more sensors is not the same with the other relative positions, the host vehicle periphery monitoring processing includes causing an enhanced display to be provided at the display unit based on the relative positions of the target acquired from the remaining sensors after information from the one sensor has been excluded.
18.  (Currently Amended)  The non-transitory storage medium according to claim 16, wherein, in a case in which the relative positions of the target detected by all of the sensors host vehicle periphery monitoring processing includes causing an enhanced display to be provided at the display unit based on a relative position of the target acquired from the sensor having a relative position of the target that is detected as being closest to the host vehicle.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention relates to a host vehicle periphery monitoring device and method. 
Prior arts were found for the claims as follows:
Regarding claim 1, Yanagi et al. (Pub. No. US 2009/0079553 A1) discloses: 
A host vehicle periphery monitoring device comprising: a plurality of sensors including a rear camera, a rear right-side camera, and a rear left-side camera (Figs. 1-2: cameras 1, 2, 3); a display unit that is provided inside  the host vehicle cabin (Figs. 1, 9-11, display device 4); a memory (Fig. 1,  memory 21-23); and a processor that is coupled to the memory (image processing unit 10), wherein the processor is configured to:
 acquire a rear image that includes a first image of  the host vehicle rear side acquired by the rear camera, a second image of  the host vehicle rear right-side acquired by the rear right-side camera, and a third image of the host vehicle rear left-side acquired by the rear left-side camera (Figs. 10, 11: R1-R3). Yanagi further discloses a blind spot determining section 12 is configured to calculate the position and size of the following vehicle based on the position and size of the frame F in the image captured by the rear camera 1 (Yanagi: ¶0044). 
(Figs. 1-3, col. 4, lines 16-18; col. 12, lines 53-63: a first imaging camera configured to image a front side of a vehicle; a second imaging camera configured to image a left side of the vehicle; a third imaging camera configured to image a right side of the vehicle; a fourth imaging camera configured to image a rear side of the vehicle; a first infrared laser camera configured to obtain information on a distance as to the left side of the vehicle on a pixel to pixel basis; a second infrared laser camera configured to obtain information on a distance as to the right side of the vehicle on a pixel to pixel basis; a third infrared laser camera configured to obtain information on a distance as to the rear side of the vehicle on a pixel to pixel basis).
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the cited prior arts, either singularly or in combination. The feature is “…determine whether or not the acquired relative positions of the target are mutually the same with each other in the plurality of sensors;  in a case in which it is determined that the relative positions of the target are mutually the same with each other, display, at the display unit, a single composite image that is created by combining the first image, the second image, and the third image; and in a case in which it is determined that the relative positions of the target are not mutually the  same with each other, display the first image, the second image, and the third image individually and adjacently to each other at the display unit,” as recited in claim 1, and as similarly recited in the independent claims 9 and 14.

	The following prior arts: Yuasa (US 2007/0165108 A1), TAKAMI (US 2016/0381303 A1), HASHIMOTO (US 2017/0282813 A1), KOSUGI(US 2018/0086271 A1), Saeki (US 2018/0272940 A1), and KONDO (US 2020/0361382 A1) are cited as relevant prior arts. The pertinent prior arts fail to teach the above identified feature of the independent claims 1, 9 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488